 

[exhibitcreditfacility_image1.gif]
CREDIT AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Lead Arranger,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Sole Book Runner,
THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,
and
PROS, INC.,
as Borrower


Dated as of July 2, 2012
 







--------------------------------------------------------------------------------






1
DEFINITIONS AND CONSTRUCTION.
1


1.1.
Definitions
1


1.2.
Accounting Terms
1


1.3.
Code
2


1.4.
Construction
2


1.5.
Time References
3


1.6.
Schedules and Exhibits
3


2
LOANS AND TERMS OF PAYMENT.
3


2.1.
Revolving Loans.
3


2.2.
[Intentionally omitted].
4


2.3.
Borrowing Procedures and Settlements.
4


2.4.
Payments; Reductions of Commitments; Prepayments.
10


2.5.
Promise to Pay
14


2.6.
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.
14


2.7.
Crediting Payments
16


2.8.
Designated Account
16


2.9.
Maintenance of Loan Account; Statements of Obligations
16


2.10.
Fees.
16


2.11.
Letters of Credit.
17


2.12.
LIBOR Option.
23


2.13.
Capital Requirements.
25


3
CONDITIONS; TERM OF AGREEMENT.
27


3.1.
Conditions Precedent to the Initial Extension of Credit
27


3.2.
Conditions Precedent to all Extensions of Credit
27


3.3.
Maturity
28


3.4.
Effect of Maturity
28


3.5.
Early Termination by Borrower
28


4
REPRESENTATIONS AND WARRANTIES.
28


4.1.
Due Organization and Qualification; Subsidiaries.
29


4.2.
Due Authorization; No Conflict.
29


4.3.
Governmental Consents
30


4.4.
Binding Obligations; Perfected Liens.
30


4.5.
Title to Assets; No Encumbrances
30


4.6.
Litigation.
31


4.7.
Compliance with Laws
31


4.8.
No Material Adverse Effect
31


4.9.
Solvency.
31


4.10.
Employee Benefits
32


4.11.
Environmental Condition
32




-#PageNum#-

--------------------------------------------------------------------------------




4.12.
Complete Disclosure
32


4.13.
Patriot Act
33


4.14.
Indebtedness
33


4.15.
Payment of Taxes
33


4.16.
Margin Stock
33


4.17.
Governmental Regulation
33


4.18.
OFAC
33


4.19.
Employee and Labor Matters
34


4.20.
Parent as a Holding Company
34


4.21.
[Intentionally omitted].
34


4.22.
Leases
34


5
AFFIRMATIVE COVENANTS.
35


5.1.
Financial Statements, Reports, Certificates
35


5.2.
Reporting
35


5.3.
Existence
35


5.4.
Maintenance of Properties
35


5.5.
Taxes
35


5.6.
Insurance
35


5.7.
Inspection.
36


5.8.
Compliance with Laws
36


5.9.
Environmental
37


5.10.
Disclosure Updates
37


5.11.
Formation of Subsidiaries
37


5.12.
Further Assurances
38


5.13.
Lender Meetings
39


5.14.
Cash Management
39


5.15.
Insurance Deliveries
39


5.16.
Foreign Qualification Certificate
39


6
NEGATIVE COVENANTS.
40


6.1.
Indebtedness
40


6.2.
Liens
40


6.3.
Restrictions on Fundamental Changes
40


6.4.
Disposal of Assets
40




-#PageNum#-

--------------------------------------------------------------------------------




6.5.
Nature of Business
41


6.6.
Prepayments and Amendments
41


6.7.
Restricted Payments
41


6.8.
Accounting Methods
42


6.9.
Investments
42


6.10.
Transactions with Affiliates
43


6.11.
Use of Proceeds
43


6.12.
Limitation on Issuance of Equity Interests
44


6.13.
Parent as a Holding Company
44


7
FINANCIAL COVENANTS.
44


8
EVENTS OF DEFAULT.
45


8.1.
Payments
45


8.2.
Covenants
45


8.3.
Judgments
46


8.4.
Voluntary Bankruptcy, etc
46


8.5.
Involuntary Bankruptcy, etc
46


8.6.
Default Under Other Agreements
46


8.7.
Representations, etc
47


8.8.
Guaranty
47


8.9.
Security Documents
47


8.10.
Loan Documents
47


8.11.
Change in Control
47


9
RIGHTS AND REMEDIES.
47


9.1.
Rights and Remedies
47


9.2.
Remedies Cumulative
48


10
WAIVERS; INDEMNIFICATION.
48


10.1.
Demand; Protest; etc
48


10.2.
The Lender Group's Liability for Collateral
49


10.3.
Indemnification
49


11
NOTICES.
50


12
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
51


13
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
54


13.1.
Assignments and Participations.
54


13.2.
Successors
58


14
AMENDMENTS; WAIVERS.
59


14.1.
Amendments and Waivers.
59




-#PageNum#-

--------------------------------------------------------------------------------




14.2.
Replacement of Certain Lenders.
60


14.3.
No Waivers; Cumulative Remedies
61


15
AGENT; THE LENDER GROUP.
61


15.1.
Appointment and Authorization of Agent
61


15.2.
Delegation of Duties
62


15.3.
Liability of Agent
62


15.4.
Reliance by Agent
63


15.5.
Notice of Default or Event of Default
63


15.6.
Credit Decision
64


15.7.
Costs and Expenses; Indemnification
64


15.8.
Agent in Individual Capacity
65


15.9.
Successor Agent
65


15.10.
Lender in Individual Capacity
66


15.11.
Collateral Matters.
66


15.12.
Restrictions on Actions by Lenders; Sharing of Payments.
68


15.13.
Agency for Perfection
69


15.14.
Payments by Agent to the Lenders
69


15.15.
Concerning the Collateral and Related Loan Documents
69


15.16.
Financial Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
69


15.17.
Several Obligations; No Liability
70


16
WITHHOLDING TAXES.
71


16.1.
Payments
71


16.2.
Exemptions.
71


16.3.
Reductions.
73


16.4.
Refunds
74


17
GENERAL PROVISIONS.
74


17.1.
Effectiveness
74


17.2.
Section Headings
74




-#PageNum#-

--------------------------------------------------------------------------------




17.3.
Interpretation
74


17.4.
Severability of Provisions
74


17.5.
Bank Product Providers
75


17.6.
Debtor-Creditor Relationship
75


17.7.
Counterparts; Electronic Execution
76


17.8.
Revival and Reinstatement of Obligations; Certain Waivers
76


17.9.
Confidentiality.
76


17.10.
Survival
78


17.11.
Patriot Act
78


17.12.
Integration
78
















-#PageNum#-

--------------------------------------------------------------------------------




CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this "Agreement"), is entered into as of July 2, 2012, by
and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a "Lender", as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, "Agent"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as lead arranger (in such capacity,
together with its successors and assigns in such capacity, the "Lead Arranger"),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
book runner (in such capacity, together with its successors and assigns in such
capacity, the "Sole Book Runner"), and PROS, INC., a Delaware corporation
("Borrower").
The parties agree as follows:

-#PageNum#-

--------------------------------------------------------------------------------




1.
DEFINITIONS AND CONSTRUCTION.

1.1.    Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2.    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with Applicable Accounting Principles;
provided, that if Borrower notifies Agent that Borrower requests an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrower agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrower after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon and agreed to by
the Required Lenders, the provisions in this Agreement shall be calculated as if
no such Accounting Change had occurred. When used herein, the term "financial
statements" shall include the notes and schedules thereto. Whenever the term
"Parent" is used in respect of a financial covenant or a related definition, it
shall be understood to mean Parent and its Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise. Notwithstanding anything to the
contrary contained herein, (a) all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof, and (b) the term "unqualified opinion" as used herein to
refer to opinions or reports provided by accountants shall mean an opinion or
report that is (i) unqualified, and (ii) does not include any explanation,
supplemental comment, or other comment concerning the ability of the applicable
Person to continue as a going concern or without any exception as to the scope
of the audit.
1.3.    Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
1.4.    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and

-#PageNum#-

--------------------------------------------------------------------------------




supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean
(a) the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, (iii) all fees or
charges that have accrued hereunder or under any other Loan Document (including
the Letter of Credit Fee and the Unused Line Fee) and are unpaid, (b) in the
case of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (c) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (d) the receipt by Agent of cash collateral in order
to secure any other contingent Obligations for which a claim or demand for
payment has been made on or prior to such time or in respect of matters or
circumstances known to Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including attorneys'
fees and legal expenses), such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Obligations,
(e) the payment or repayment in full in immediately available funds of all other
outstanding Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders. Any reference herein to any Person
shall be construed to include such Person's successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.
1.5.    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, the word "from" means
"from and including" and the words "to" and "until" each means "to and
including"; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.
1.6.    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2.
LOANS AND TERMS OF PAYMENT.

2.1.    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans ("Revolving Loans") to Borrower
in an amount at any one time outstanding

-#PageNum#-

--------------------------------------------------------------------------------




not to exceed the lesser of:
(i)    such Lender's Revolver Commitment, or
(ii)    such Lender's Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and
(B)    the amount equal to (1) the Credit Amount as of such date (based upon the
most recent Credit Amount Certificate delivered by Borrower to Agent) less the
sum of (1) the Letter of Credit Usage at such time, plus (2) the principal
amount of Swing Loans outstanding at such time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) to establish Bank Product Reserves from
time to time against the Maximum Revolver Amount or the Credit Amount.
2.2.    [Intentionally omitted].
2.3.    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent and received by
Agent no later than 10:00 a.m. (i) on the Business Day that is the requested
Funding Date in the case of a request for a Swing Loan, and (ii) on the Business
Day that is 1 Business Day prior to the requested Funding Date in the case of
all other requests, specifying (A) the amount of such Borrowing, and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 10:00 a.m. on the applicable Business Day. At Agent's
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, Borrower agrees that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.
(b)    Making of Swing Loans. In the case of a request for a Revolving Loan made
pursuant to clause (a)(i) above and so long as either (i) the aggregate amount
of Swing Loans made since the last Settlement Date, minus all payments or other
amounts applied to Swing Loans since the last Settlement Date, plus the amount
of the requested Swing Loan does not exceed $2,500,000, or (ii) Swing Lender, in
its sole discretion, agrees to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make a Revolving Loan (any such Revolving Loan

-#PageNum#-

--------------------------------------------------------------------------------




made by Swing Lender pursuant to this Section 2.3(b) being referred to as a
"Swing Loan" and all such Revolving Loans being referred to as "Swing Loans")
available to Borrower on the Funding Date applicable thereto by transferring
immediately available funds in the amount of such requested Borrowing to the
Designated Account. Each Swing Loan shall be deemed to be a Revolving Loan
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Revolving Loans, except that all payments
(including interest) on any Swing Loan shall be payable to Swing Lender solely
for its own account. Subject to the provisions of Section 2.3(d)(ii), Swing
Lender shall not make and shall not be obligated to make any Swing Loan if Swing
Lender has actual knowledge that (i) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (ii) the requested Borrowing would exceed
the Availability on such Funding Date. Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any Swing Loan. The Swing Loans shall be secured by Agent's Liens,
constitute Revolving Loans and Obligations, and bear interest at the rate
applicable from time to time to Revolving Loans that are Base Rate Loans.
(c)    Making of Revolving Loans.
(i)    In the event that Swing Lender is not obligated to make a Swing Loan,
then after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is 1 Business Day prior to the requested
Funding Date. If Agent has notified the Lenders of a requested Borrowing on the
Business Day that is 1 Business Day prior to the Funding Date, then each Lender
shall make the amount of such Lender's Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds, to Agent's Account, not later
than 10:00 a.m. on the Business Day that is the requested Funding Date. After
Agent's receipt of the proceeds of such Revolving Loans from the Lenders, Agent
shall make the proceeds thereof available to Borrower on the applicable Funding
Date by transferring immediately available funds equal to such proceeds received
by Agent to the Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.
(ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender's Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower a corresponding amount. If, on the requested Funding Date,
any Lender shall not have remitted the full amount that it is required to make
available to Agent in immediately available funds and if

-#PageNum#-

--------------------------------------------------------------------------------




Agent has made available to Borrower such amount on the requested Funding Date,
then such Lender shall make the amount of such Lender's Pro Rata Share of the
requested Borrowing available to Agent in immediately available funds, to
Agent's Account, no later than 10:00 a.m. on the Business Day that is the first
Business Day after the requested Funding Date (in which case, the interest
accrued on such Lender's portion of such Borrowing for the Funding Date shall be
for Agent's separate account). If any Lender shall not remit the full amount
that it is required to make available to Agent in immediately available funds as
and when required hereby and if Agent has made available to Borrower such
amount, then that Lender shall be obligated to immediately remit such amount to
Agent, together with interest at the Defaulting Lender Rate for each day until
the date on which such amount is so remitted. A notice submitted by Agent to any
Lender with respect to amounts owing under this Section 2.3(c)(ii) shall be
conclusive, absent manifest error. If the amount that a Lender is required to
remit is made available to Agent, then such payment to Agent shall constitute
such Lender's Revolving Loan for all purposes of this Agreement. If such amount
is not made available to Agent on the Business Day following the Funding Date,
Agent will notify Borrower of such failure to fund and, upon demand by Agent,
Borrower shall pay such amount to Agent for Agent's account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.
(d)    Protective Advances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, Agent hereby is
authorized by Borrower and the Lenders, from time to time, in Agent's sole
discretion, to make Revolving Loans to, or for the benefit of, Borrower, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as "Protective Advances").
Notwithstanding the foregoing, the aggregate amount of all Protective Advances
outstanding at any one time shall not exceed $5,000,000 without the consent of
Required Lenders.
(ii)    Each Protective Advance shall be deemed to be a Revolving Loan
hereunder, except that no Protective Advance shall be eligible to be a LIBOR
Rate Loan and, prior to Settlement therefor, all payments on the Protective
Advances shall be payable to Agent solely for its own account. The Protective
Advances shall be repayable on demand, secured by Agent's Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this Section
2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the Lenders (it
being understood that Required Lenders may, without the consent of Borrower,
waive any of the restrictions or limitations in respect of Protective Advances
set forth in this Section 2.3(d)) and are not intended to benefit Borrower (or
any other Loan Party) in any way.
(e)    Settlement. It is agreed that each Lender's funded portion of the
Revolving

-#PageNum#-

--------------------------------------------------------------------------------




Loans is intended by the Lenders to equal, at all times, such Lender's Pro Rata
Share of the outstanding Revolving Loans. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans, the Swing Loans, and the Protective Advances shall take place
on a periodic basis in accordance with the following provisions:
(i)    Agent shall request settlement ("Settlement") with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Protective Advances, and
(3) with respect to Borrower's or its Subsidiaries' payments or other amounts
received, as to each by notifying the Lenders by telecopy, telephone, or other
similar form of transmission, of such requested Settlement, no later than
2:00 p.m. on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the "Settlement Date").
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Revolving Loans, Swing Loans, and Protective Advances for the
period since the prior Settlement Date. Subject to the terms and conditions
contained herein (including Section 2.3(g)): (y) if the amount of the Revolving
Loans (including Swing Loans, and Protective Advances) made by a Lender that is
not a Defaulting Lender exceeds such Lender's Pro Rata Share of the Revolving
Loans (including Swing Loans, and Protective Advances) as of a Settlement Date,
then Agent shall, by no later than 12:00 p.m. on the Settlement Date, transfer
in immediately available funds to a Deposit Account of such Lender (as such
Lender may designate), an amount such that each such Lender shall, upon receipt
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Revolving Loans (including Swing Loans, and Protective Advances), and (z) if the
amount of the Revolving Loans (including Swing Loans, and Protective Advances)
made by a Lender is less than such Lender's Pro Rata Share of the Revolving
Loans (including Swing Loans, and Protective Advances) as of a Settlement Date,
such Lender shall no later than 12:00 p.m. on the Settlement Date transfer in
immediately available funds to Agent's Account, an amount such that each such
Lender shall, upon transfer of such amount, have as of the Settlement Date, its
Pro Rata Share of the Revolving Loans (including Swing Loans and Protective
Advances). Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective Advances and, together with the portion of
such Swing Loans or Protective Advances representing Swing Lender's Pro Rata
Share thereof, shall constitute Revolving Loans of such Lenders. If any such
amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.
(ii)    In determining whether a Lender's balance of the Revolving Loans, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender's Pro Rata Share of the Revolving Loans, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Lenders hereunder, and proceeds of Collateral.

-#PageNum#-

--------------------------------------------------------------------------------




(iii)    Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Protective Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Protective Advances or Swing
Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender's Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of Borrower or its Subsidiaries received since
the then immediately preceding Settlement Date have been applied to Swing
Lender's Pro Rata Share of the Revolving Loans other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Protective Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Protective Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)    Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Revolving Loans owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
Agent for the Defaulting Lender's benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Lender, to the extent of the portion
of a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender's portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds

-#PageNum#-

--------------------------------------------------------------------------------




of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrower (upon the request of Borrower and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and
(E) from and after the date on which all other Obligations have been paid in
full, to such Defaulting Lender in accordance with tier (L) of Section
2.4(b)(ii). Subject to the foregoing, Agent may hold and, in its discretion,
re-lend to Borrower for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(b), such Defaulting Lender shall be deemed not to be a "Lender" and such
Lender's Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 14.1(a)(i) through
(iii). The provisions of this Section 2.3(g) shall remain effective with respect
to such Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Lender, and Borrower shall have waived,
in writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrower). The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrower of
its duties and obligations hereunder to Agent, Issuing Lender, or to the Lenders
other than such Defaulting Lender. Any failure by a Defaulting Lender to fund
amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrower,
at its option, upon written notice to Agent, to arrange for a substitute Lender
to assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups' or Borrower's
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

-#PageNum#-

--------------------------------------------------------------------------------




(ii)    If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
(A)    such Defaulting Lender's Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders' Revolving Loan Exposures plus such Defaulting Lender's
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders' Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender's Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender's Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrower shall not be obligated
to cash collateralize any Defaulting Lender's Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Lender;
(C)    if Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders' Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender's Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Lender until such portion of such Defaulting Lender's Letter of Credit
Exposure is cash collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to make any Swing Loan and the Issuing Lender shall not be required
to issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Lender, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Lender, as
applicable, and Borrower to eliminate the Swing Lender's or Issuing Lender's
risk with respect to

-#PageNum#-

--------------------------------------------------------------------------------




the Defaulting Lender's participation in Swing Loans or Letters of Credit; and
(G)    Agent may release any cash collateral provided by Borrower pursuant to
this Section 2.3(g)(ii) to the Issuing Lender and the Issuing Lender may apply
any such cash collateral to the payment of such Defaulting Lender's Pro Rata
Share of any Letter of Credit Disbursement that is not reimbursed by Borrower
pursuant to Section 2.11(a).
(h)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
2.4.    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrower.
(i)    Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent's Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrower prior to the date on which
any payment is due to the Lenders that Borrower will not make such payment in
full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent's separate
account or for the separate account of Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. Subject to Section
2.4(b)(iv) and Section 2.4(e), all payments to be made hereunder by Borrower
shall be remitted to Agent and all such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and

-#PageNum#-

--------------------------------------------------------------------------------




is continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the Revolving Loans outstanding and,
thereafter, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.
(ii)    At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances until
paid in full,
(D)    fourth, to pay the principal of all Protective Advances until paid in
full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,
(G)    seventh, to pay interest accrued in respect of the Swing Loans until paid
in full,
(H)    eighth, to pay the principal of all Swing Loans until paid in full,
(I)    ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,
(J)    tenth, ratably (i) to pay the principal of all Revolving Loans until paid
in full, (ii) to Agent, to be held by Agent, for the benefit of Issuing Lender
(and for the ratable benefit of each of the Lenders that have an obligation to
pay to Agent, for the account of Issuing Lender, a share of each Letter of
Credit Disbursement), as cash collateral in an amount up to 105% of the Letter
of Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(ii), beginning with tier (A) hereof), and (iii) ratably, to the Bank
Product Providers based upon amounts then certified by the applicable Bank
Product Providers to

-#PageNum#-

--------------------------------------------------------------------------------




Agent (in form and substance satisfactory to Agent) to be due and payable to
such Bank Product Providers on account of Bank Product Obligations,
(K)    eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,
(L)    twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and
(M)    thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iii)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(iv)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.
(v)    For purposes of Section 2.4(b)(ii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vi)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Commitments.
(i)    Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrower may reduce the Revolver Commitments, without premium or
penalty, to an amount (which may be zero) not less than the sum of (A) the
Revolver Usage as of such date, plus (B) the principal amount of all Revolving
Loans not yet made as to which a request has been given by Borrower under
Section 2.3(a), plus (C) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrower pursuant to Section 2.11(a). Each
such reduction shall be in an amount which is not less than $2,500,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior

-#PageNum#-

--------------------------------------------------------------------------------




to such reduction are less than $2,500,000), shall be made by providing not less
than 5 Business Days' prior written notice to Agent, and shall be irrevocable.
Once reduced, the Revolver Commitments may not be increased. Each such reduction
of the Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof.
(d)    Optional Prepayments.
(i)    Revolving Loans. Borrower may prepay the principal of any Revolving Loan
at any time in whole or in part, without premium or penalty.
(e)    Mandatory Prepayments.
(i)    Overadvance. If, at any time, (A) the Revolver Usage on such date exceeds
(B) the lesser of (1) the Maximum Revolver Amount, or (2) the Credit Amount as
of such date (based upon the most recent Credit Amount Certificate delivered by
Borrower to Agent), then Borrower shall immediately prepay the Obligations in
accordance with Section 2.4(f)(i) in an amount equal to the amount of such
excess.
(f)    Application of Payments. Each prepayment pursuant to Section 2.4(e)(i)
shall, (A) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then outstanding Letter of
Credit Usage, and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(ii).
2.5.    Promise to Pay. Borrower agrees to pay the Lender Group Expenses on the
earlier of (a) the first day of the month following the date on which the
applicable Lender Group Expenses were first incurred and Borrower is notified
thereof or (b) the date on which demand therefor is made by Agent, (it being
acknowledged and agreed that any charging of such costs, expenses or Lender
Group Expenses to the Loan Account pursuant to the provisions of Section 2.6(d)
shall be deemed to constitute a demand for payment thereof for the purposes of
this subclause (b)). Borrower promises to pay all of the Obligations (including
principal, interest, premiums, if any, fees, costs, and expenses (including
Lender Group Expenses)) in full on the Maturity Date or, if earlier, on the date
on which the Obligations (other than the Bank Product Obligations) become due
and payable pursuant to the terms of this Agreement. Borrower agrees that its
obligations contained in the first sentence of this Section 2.5 shall survive
payment or satisfaction in full of all other Obligations, provided that demand
therefor is made within one hundred twenty (120) days following the date on
which the Obligations are paid in full.
2.6.    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:
(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and

-#PageNum#-

--------------------------------------------------------------------------------




(ii)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b)    Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the "Letter of Credit Fee")
(which fee shall be in addition to the fees, charges, commissions, and costs set
forth in Section 2.11(j)) that shall accrue at a per annum rate equal to the
LIBOR Rate Margin times the undrawn amount of all outstanding Letters of Credit.
(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at the election of Agent or the Required Lenders,
(i)    all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and
(ii)    the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), (i) all interest, all Letter of Credit Fees, and all other fees
payable hereunder or under any of the other Loan Documents shall be due and
payable, in arrears, on the first day of each month, and (ii) all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable on the earlier of (x) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred or (y) the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of the following sentence shall be deemed to constitute a demand
for payment thereof for the purposes of this subclause (y)). Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, to charge
to the Loan Account (A) on the first day of each month, all interest accrued
during the prior month on the Revolving Loans and all other Obligations
hereunder, (B) on the first day of each month, all Letter of Credit Fees accrued
or chargeable hereunder during the prior month, (C) on the first day of each
month, the Unused Line Fee accrued during the prior month pursuant to Section
2.10(b), (D) as and when incurred or accrued, all audit, appraisal, valuation,
or other charges or fees payable hereunder pursuant to Section 2.10(c), (E) as
and when due and payable, all other fees payable hereunder or under any of the
other Loan Documents, (F) as and when incurred or accrued, all fees, charges,
commissions, and costs provided for in Section 2.11(j), (G) as and when incurred
or accrued, all fees and costs provided for in Section 2.10(a) or (c), (H) as
and when incurred or accrued, all other Lender Group Expenses, and (I) as and
when due and payable all other payment obligations payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products). All amounts (including
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement)
charged to the Loan Account shall thereupon constitute Revolving Loans
hereunder, shall constitute Obligations hereunder, and shall initially accrue
interest at the rate then applicable to Revolving Loans that are Base Rate Loans
(unless and until converted

-#PageNum#-

--------------------------------------------------------------------------------




into LIBOR Rate Loans in accordance with the terms of this Agreement).
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrower is and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
2.7.    Crediting Payments. The receipt of any payment item by Agent shall not
be required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent's Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent's Account on a Business Day on or before 1:30 p.m. If any payment item is
received into Agent's Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.
2.8.    Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by Borrower and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrower, any Revolving Loan or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.
2.9.    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the "Loan Account") on
which Borrower will be charged with all Revolving Loans (including Protective
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrower or for Borrower's account, the Letters of Credit issued or arranged by
Issuing Lender for Borrower's account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with

-#PageNum#-

--------------------------------------------------------------------------------




all payments received by Agent from Borrower or for Borrower's account. Agent
shall make available to Borrower monthly statements regarding the Loan Account,
including the principal amount of the Revolving Loans, interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and a summary itemization of all charges and expenses constituting Lender Group
Expenses accrued hereunder or under the other Loan Documents, and each such
statement, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within 30 days after Agent first makes such a statement available
to Borrower, Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.
2.10.    Fees.
(a)    Agent Fees. Borrower shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
(b)    Unused Line Fee. Borrower shall pay to Agent, for the ratable account of
the Revolving Lenders, in arrears, on the first day of each month, from and
after the Closing Date up to the first day of the month prior to the date on
which the Obligations are paid in full and on the date on which the Obligations
are paid in full, an unused line fee (the "Unused Line Fee") in an amount equal
to the Applicable Unused Line Fee Margin times the result of (i) the aggregate
amount of the Revolver Commitments, less (ii) the average amount of the Revolver
Usage during the immediately preceding month (or portion thereof).
2.11.    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrower made in accordance herewith, Issuing Lender agrees to issue, or to
cause an Underlying Issuer (including, as Issuing Lender's agent) to issue, a
requested Letter of Credit for the account of Borrower. If Issuing Lender, at
its option, elects to cause an Underlying Issuer to issue a requested Letter of
Credit, then Issuing Lender agrees that it will enter into arrangements relative
to the reimbursement of such Underlying Issuer (which may include, among other
means, by becoming an applicant with respect to such Letter of Credit or
entering into undertakings or other arrangements that provide for reimbursement
of such Underlying Issuer with respect to drawings under such Letter of Credit;
each such obligation or undertaking, irrespective of whether in writing, a
"Reimbursement Undertaking") with respect to Letters of Credit issued by such
Underlying Issuer for the account of Borrower. By submitting a request to
Issuing Lender for the issuance of a Letter of Credit, Borrower shall be deemed
to have requested that (i) Issuing Lender issue or (ii) an Underlying Issuer
issue the requested Letter of Credit (and, in such case, to have requested
Issuing Lender to issue a Reimbursement Undertaking with respect to such
requested Letter of Credit). Borrower acknowledges and agrees that Borrower is
and shall be deemed to be an applicant (within the meaning of Section
5-102(a)(2) of the Code) with respect to each Underlying Letter of Credit. Each
request for the issuance of a Letter of Credit, or the amendment, renewal, or
extension of any outstanding Letter of Credit, shall be made in writing by an
Authorized Person and delivered to Issuing Lender via hand delivery,
telefacsimile, or other electronic method of transmission reasonably in advance
of the requested date of issuance, amendment, renewal, or extension. Each such
request shall be in form and substance reasonably satisfactory to Issuing Lender
and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the

-#PageNum#-

--------------------------------------------------------------------------------




name and address of the beneficiary of the Letter of Credit, and (E) such other
information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent, Issuing Lender or Underlying Issuer may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Lender or Underlying Issuer generally requests
for Letters of Credit in similar circumstances. Anything contained herein to the
contrary notwithstanding, Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Parent or its Subsidiaries in respect of (A) a lease
of real property, or (B) an employment contract.
(b)    Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:
(i)    the Letter of Credit Usage would exceed $10,000,000, or
(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or
(iii)    the Letter of Credit Usage would exceed the Credit Amount at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the Issuing Lender shall not be required
to issue or arrange for such Letter of Credit to the extent (x) the Defaulting
Lender's Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii) or (y) the Issuing Lender has not
otherwise entered into arrangements reasonably satisfactory to it and Borrower
to eliminate the Issuing Lender's risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrower cash collateralizing such Defaulting Lender's Letter of Credit Exposure
in accordance with Section 2.3(g)(ii). Additionally, Issuing Lender shall have
no obligation to issue a Letter of Credit or a Reimbursement Undertaking in
respect of an Underlying Letter of Credit, in either case, if (I) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Lender from issuing such Letter of
Credit or Reimbursement Undertaking or Underlying Issuer from issuing such
Letter of Credit, or any law applicable to Issuing Lender or Underlying Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over Issuing Lender or Underlying
Issuer shall prohibit or request that Issuing Lender or Underlying Issuer
refrain from the issuance of letters of credit generally or such Letter of
Credit or Reimbursement Undertaking (as applicable) in particular, or (II) the
issuance of such Letter of Credit would violate one or more policies of Issuing
Lender or Underlying Issuer applicable to letters of credit generally.
(d)    Any Issuing Lender (other than Wells Fargo or any of its Affiliates)
shall

-#PageNum#-

--------------------------------------------------------------------------------




notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Lender issued any Letter of Credit; provided
that (y) until Agent advises any such Issuing Lender that the provisions of
Section 3.2 are not satisfied, or (z) the aggregate amount of the Letters of
Credit issued in any such week exceeds such amount as shall be agreed by Agent
and such Issuing Lender, such Issuing Lender shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Lender during the immediately preceding week as well as the daily
amounts outstanding for the prior week, such notice to be furnished on such day
of the week as Agent and such Issuing Lender may agree. Each Letter of Credit
shall be in form and substance reasonably acceptable to Issuing Lender,
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Lender makes a payment under a Letter of Credit or an
Underlying Issuer makes a payment under an Underlying Letter of Credit, Borrower
shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the date such Letter of Credit Disbursement is made and, in the
absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Revolving Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Revolving Loan hereunder, Borrower's obligation to pay the amount
of such Letter of Credit Disbursement to Issuing Lender shall be automatically
converted into an obligation to pay the resulting Revolving Loan. Promptly
following receipt by Agent of any payment from Borrower pursuant to this
paragraph, Agent shall distribute such payment to Issuing Lender or, to the
extent that Lenders have made payments pursuant to Section 2.11(b) to reimburse
Issuing Lender, then to such Lenders and Issuing Lender as their interests may
appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(a) on the same
terms and conditions as if Borrower had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of Issuing Lender or the Revolving Lenders, Issuing Lender shall be deemed
to have granted to each Revolving Lender, and each Revolving Lender shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of Issuing Lender, such Lender's
Pro Rata Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to Agent, for the account of Issuing Lender, such
Lender's Pro Rata Share of each Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer and not reimbursed by Borrower on the date due as
provided in Section 2.11(a), or of any reimbursement payment this is required to
be refunded (or that Agent or Issuing Lender elects, based upon the advice of
counsel, to refund) to Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to deliver to Agent, for the account
of Issuing Lender, an amount equal to its respective Pro Rata Share of each
Letter of Credit Disbursement pursuant to this Section 2.11

-#PageNum#-

--------------------------------------------------------------------------------




(b) shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3. If any such
Lender fails to make available to Agent the amount of such Lender's Pro Rata
Share of a Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.
(f)    Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group and each Underlying Issuer harmless from any damage, loss, cost, expense,
or liability (other than Taxes, which shall be governed by Section 16), and
reasonable and documented attorneys' fees and expenses incurred by Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer arising
out of or in connection with any Reimbursement Undertaking or any Letter of
Credit; provided, that Borrower shall not be obligated hereunder to indemnify
the Lender Group or any Underlying Issuer for any loss, cost, expense, or
liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer. Borrower agrees to
be bound by the Underlying Issuer's regulations and interpretations of any
Letter of Credit or by Issuing Lender's interpretations of any Reimbursement
Undertaking even though this interpretation may be different from Borrower's
own. Borrower understands that the Reimbursement Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold Issuing Lender and
the other members of the Lender Group harmless with respect to any loss, cost,
expense (including reasonable and documented attorneys' fees and expenses), or
liability (other than Taxes, which shall be governed by Section 16) incurred by
them as a result of Issuing Lender's indemnification of an Underlying Issuer;
provided, that Borrower shall not be obligated hereunder to indemnify for any
such loss, cost, expense, or liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of Issuing Lender or any other member of the Lender Group.
(g)    Each Lender and Borrower agree that, in paying any drawing under a Letter
of Credit, neither Issuing Lender nor any Underlying Issuer (as applicable)
shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit or
the Underlying Letter of Credit (as applicable)) or to ascertain or inquire as
to the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of Issuing Lender, any
Underlying Issuer, Agent, any of the Lender-Related Persons or Agent-Related
Persons, nor any correspondent, participant or assignee of Issuing Lender shall
be liable to any Lender or any Loan Party for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; (iii) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; or (iv) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of

-#PageNum#-

--------------------------------------------------------------------------------




any Letter of Credit; provided, that this assumption is not intended to, and
shall not, preclude Borrower from pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of Issuing Lender, any Underlying Issuer, Agent, any of the Lender-Related
Persons or Agent-Related Persons, nor any correspondent, participant or assignee
of Issuing Lender or any Underlying Issuer shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.11(h) or
for any action, neglect or omission under or in connection with any Letter of
Credit or Issuer Document, including in connection with the issuance or any
amendment of any Letter of Credit, the failure to issue or amend any Letter of
Credit, the honoring or dishonoring of any demand under any Letter of Credit, or
the following of Borrower's instructions or those contained in the Letter of
Credit or any modifications, amendments, or supplements thereto, and such action
or neglect or omission will bind Borrower. In furtherance and not in limitation
of the foregoing, Issuing Lender and each Underlying Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary (or
Issuing Lender and any Underlying Issuer may refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit and may disregard any requirement in a Letter of
Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and neither Issuing Lender nor any Underlying Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Neither Issuing Lender nor any
Underlying Issuer shall be responsible for the wording of any Letter of Credit
(including any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance Issuing Lender or any
Underlying Issuer may provide to Borrower with drafting or recommending text for
any letter of credit application or with the structuring of any transaction
related to any Letter of Credit, and Borrower hereby acknowledges and agrees
that any such assistance will not constitute legal or other advice by Issuing
Lender or any Underlying Issuer or any representation or warranty by Issuing
Lender or any Underlying Issuer that any such wording or such Letter of Credit
will be effective. Without limiting the foregoing, Issuing Lender or any
Underlying Issuer may, as it deems appropriate, use in any Letter of Credit any
portion of the language prepared by Borrower and contained in the letter of
credit application relative to drawings under such Letter of Credit. Borrower
hereby acknowledges and agrees that neither any Underlying Issuer nor any member
of the Lender Group shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.
(h)    The obligation of Borrower to reimburse Issuing Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document,
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee

-#PageNum#-

--------------------------------------------------------------------------------




of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), Issuing Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction,
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,
(iv)    any payment by Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by Issuing Lender under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Borrower or any of its
Subsidiaries, or
(vi)    the fact that any Default or Event of Default shall have occurred and be
continuing.
(i)    Borrower hereby authorizes and directs any Underlying Issuer to deliver
to Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon Issuing Lender's instructions with respect to all
matters arising in connection with such Underlying Letter of Credit and the
related application.
(j)    Borrower acknowledges and agrees that any and all fees, charges, costs,
or commissions in effect from time to time, of Issuing Lender relating to
Letters of Credit or incurred by Issuing Lender relating to Underlying Letters
of Credit, upon the issuance of any Letter of Credit, upon the payment or
negotiation of any drawing under any Letter of Credit, or upon the occurrence of
any other activity with respect to any Letter of Credit (including the transfer,
amendment, or cancellation of any Letter of Credit), together with any and all
fronting fees in effect from time to time related to Letters of Credit, shall be
Lender Group Expenses for purposes of this Agreement and shall be reimbursable
immediately by Borrower to Agent for the account of Issuing Lender; it being
acknowledged and agreed by Borrower and Agent that Issuing Lender is entitled to
charge Borrower a fronting fee of 0.50% per annum times the undrawn amount of
each Underlying Letter of Credit.
(k)    If by reason of (i) any change after the Closing Date in any applicable
law, treaty, rule, or regulation or any change in the interpretation or
application thereof by any Governmental Authority, or (ii) compliance by Issuing
Lender, any other member of the Lender

-#PageNum#-

--------------------------------------------------------------------------------




Group, or Underlying Issuer with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Lender, any other member of the Lender Group, or an Underlying Issuer
of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate Issuing Lender,
any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrower shall not
be required to provide any compensation pursuant to this Section 2.11(k) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrower, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(k), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
(l)    Unless otherwise expressly agreed by Issuing Lender and Borrower when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP 600 shall apply
to each standby Letter of Credit, and (ii) the rules of the UCP 600 shall apply
to each commercial Letter of Credit.
(m)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
2.12.    LIBOR Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the "LIBOR Option") to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the date on which all or

-#PageNum#-

--------------------------------------------------------------------------------




any portion of the Obligations are accelerated pursuant to the terms hereof, or
(iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Borrower
properly has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing Borrower no longer
shall have the option to request that Revolving Loans bear interest at a rate
based upon the LIBOR Rate.
(b)    LIBOR Election.
(i)    Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least 3 Business Days prior to the
commencement of the proposed Interest Period (the "LIBOR Deadline"). Notice of
Borrower's election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline, or by
telephonic notice received by Agent before the LIBOR Deadline (to be confirmed
by delivery to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. on
the same day). Promptly upon its receipt of each such LIBOR Notice, Agent shall
provide a copy thereof to each of the affected Lenders.
(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, "Funding Losses"). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrower shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate. If a payment of a LIBOR
Rate Loan on a day other than the last day of the applicable Interest Period
would result in a Funding Loss, Agent may, in its sole discretion at the request
of Borrower, hold the amount of such payment as cash collateral in support of
the Obligations until the last day of such Interest Period and apply such
amounts to the payment of the applicable LIBOR Rate Loan on such last day, it
being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrower shall be obligated to pay any resulting Funding
Losses.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrower shall
have not more than five (5) LIBOR Rate Loans in effect at any given time.
Borrower only may exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $1,000,000.
(c)    Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at
any time; provided, that in the event that LIBOR Rate Loans are converted or
prepaid on any

-#PageNum#-

--------------------------------------------------------------------------------




date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of any payments or proceeds of Collateral in accordance with Section
2.4(b) or for any other reason, including early termination of the term of this
Agreement or acceleration of all or any portion of the Obligations pursuant to
the terms hereof, Borrower shall indemnify, defend, and hold Agent and the
Lenders and their Participants harmless against any and all Funding Losses in
accordance with Section 2.12 (b)(ii).
(d)    Special Provisions Applicable to LIBOR Rate.
(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Taxes, which shall be governed by Section 16) occurring subsequent
to the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws)
and changes in the reserve requirements imposed by the Board of Governors, which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at the LIBOR Rate. In any such event, the affected Lender
shall give Borrower and Agent notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrower may, by notice to such
affected Lender (A) require such Lender to furnish to Borrower a statement
setting forth in reasonable detail the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (B) repay the LIBOR
Rate Loans of such Lender with respect to which such adjustment is made
(together with any amounts due under Section 2.12(b)(ii)).
(ii)    In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender's notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.13.    Capital Requirements.
(a)    If, after the date hereof, any Lender determines that (i) the adoption of
or change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application

-#PageNum#-

--------------------------------------------------------------------------------




thereof by any Governmental Authority charged with the administration thereof,
or (ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender's or such holding company's capital as a consequence of such
Lender's Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender's or such holding company's then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity's capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender's right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of such Lender's
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.
(b)    If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
"Affected Lender"), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the illegality
or impracticality of funding or maintaining LIBOR Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower's obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrower to obtain LIBOR Rate Loans, then Borrower (without prejudice to
any amounts then due to such Affected Lender under Section 2.12(d)(i) or Section
2.13(a), as applicable) may, unless prior to the effective date of any such
assignment the Affected Lender withdraws its request for such additional amounts
under Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it
is no longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may
seek a substitute Lender reasonably acceptable to Agent to purchase the
Obligations owed to such

-#PageNum#-

--------------------------------------------------------------------------------




Affected Lender and such Affected Lender's Commitments hereunder (a "Replacement
Lender"), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and Commitments,
pursuant to an Assignment and Acceptance Agreement, and upon such purchase by
the Replacement Lender, such Replacement Lender shall be deemed to be a "Lender"
for purposes of this Agreement and such Affected Lender shall cease to be a
"Lender" for purposes of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the issuance of any
rules, regulations or directions under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith after the date of this Agreement
shall be deemed to be a change in law, rule, regulation or guideline for
purposes of Sections 2.12 and 2.13 and the protection of Sections 2.12 and 2.13
shall be available to each Lender and Issuing Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for lenders or issuing banks affected
thereby to comply therewith. Notwithstanding any other provision herein, no
Lender or Issuing Lender shall demand compensation, make adjustments or take
actions pursuant to this Section 2.13, Section 2.11(k) or Section 2.11(d), if it
shall not at the time be the general policy or practice of such Lender or
Issuing Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.
3.
CONDITIONS; TERM OF AGREEMENT.

3.1.    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).
3.2.    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
(a)    the representations and warranties of Parent, Borrower or its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.
3.3.    Maturity. This Agreement shall continue in full force and effect for a
term ending on the Maturity Date.

-#PageNum#-

--------------------------------------------------------------------------------




3.4.    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent's Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group's
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower's sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent's Liens and all notices of security interests and liens previously filed
by Agent.
3.5.    Early Termination by Borrower. Borrower has the option, at any time upon
5 Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by repaying to Agent all of the Obligations
in full. The foregoing notwithstanding, (a) Borrower may rescind termination
notices relative to proposed payments in full of the Obligations with the
proceeds of third party Indebtedness if the closing for such issuance or
incurrence does not happen on or before the date of the proposed termination (in
which case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrower may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).
4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:
4.1.    Due Organization and Qualification; Subsidiaries.
(a)    Parent and each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority under its Governing Documents and applicable

-#PageNum#-

--------------------------------------------------------------------------------




law to own and operate its properties, to carry on its business as now
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.
(b)    Set forth on Schedule 4.1(b) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of Borrower, by class, and, as of the Closing Date, a description of
the number of shares of each such class that are issued and outstanding. Other
than as described on Schedule 4.1(b), there are no subscriptions, options,
warrants, or calls relating to any shares of Borrower's Equity Interests,
including any right of conversion or exchange under any outstanding security or
other instrument. Borrower is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests.
(c)    Set forth on Schedule 4.1(c) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of Parent's and each Loan Party's
direct and indirect Subsidiaries, showing: (i) the number of shares of each
class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Parent or Borrower, as
applicable. All of the outstanding Equity Interests of each such Subsidiary has
been validly issued and, to the extent such concepts are applicable, is fully
paid and non-assessable.
(d)    Except as set forth on Schedule 4.1(c), there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower's or its
Subsidiaries' Equity Interests or the Equity Interests of any Subsidiary of
Parent, in each case, including any right of conversion or exchange under any
outstanding security or other instrument.
4.2.    Due Authorization; No Conflict.
(a)    As to each Loan Party and Parent, the execution, delivery, and
performance by such Loan Party and Parent of the Loan Documents to which it is a
party have been duly authorized by all necessary action on the part of such Loan
Party and Parent.
(b)    As to each Loan Party and Parent, the execution, delivery, and
performance by such Loan Party and Parent of the Loan Documents to which it is a
party do not and will not (i) violate any material provision of federal, state,
or local law or regulation applicable to any Loan Party, Parent or their
respective Subsidiaries, the Governing Documents of any Loan Party, Parent or
their respective Subsidiaries, or any order, judgment, or decree of any court or
other Governmental Authority binding on any Loan Party, Parent or their
respective Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material agreement of any Loan Party, Parent or their respective Subsidiaries
where any such conflict, breach or default could individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (iii) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party or Parent, other than Permitted Liens, or
(iv) require any approval of any holder of Equity Interests of a Loan Party or
Parent or any approval or consent of any Person under any material agreement of
any Loan Party or Parent, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably

-#PageNum#-

--------------------------------------------------------------------------------




be expected to cause a Material Adverse Effect.
4.3.    Governmental Consents. The execution, delivery, and performance by each
Loan Party and Parent of the Loan Documents to which such Loan Party or Parent
is a party and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Agent for filing or recordation, as of the Closing Date.
4.4.    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and by Parent, to the extent Parent is a party
thereto, and is the legally valid and binding obligation of such Loan Party and
Parent, enforceable against such Loan Party and Parent in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.
(b)    Agent's Liens are validly created, perfected (other than (i) in respect
of motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to
the filing of financing statements, the recordation of the Copyright Security
Agreement, and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases.
4.5.    Title to Assets; No Encumbrances. Parent, each of the Loan Parties and
each of their respective Subsidiaries has (a) good, sufficient and legal title
to (in the case of fee interests in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property), all of their respective assets (except for assets with a fair market
value and net book value of not more than $500,000 in the aggregate) reflected
in their most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements to the extent permitted hereby. All of such assets are free and clear
of Liens except for Permitted Liens.
4.6.    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of Borrower, after due inquiry, threatened in writing against Parent, any Loan
Party or any of their respective Subsidiaries that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) sets forth a complete and accurate description, with
respect

-#PageNum#-

--------------------------------------------------------------------------------




to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $500,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrower, after due inquiry, threatened against Parent, any Loan
Party or any of their respective Subsidiaries, of (i) the parties to such
actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the procedural status, as
of the Closing Date, with respect to such actions, suits, or proceedings, and
(iv) whether any liability of the Loan Parties, Parent and their respective
Subsidiaries in connection with such actions, suits, or proceedings is covered
by insurance.
4.7.    Compliance with Laws. None of Parent, any Loan Party or any of its
Subsidiaries (a) is in violation of any applicable laws, rules, regulations,
executive orders, or codes (including Environmental Laws) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect, or (b) is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
4.8.    No Material Adverse Effect. All historical financial statements relating
to Parent, the Loan Parties and their Subsidiaries that have been delivered by
Borrower to Agent have been prepared in accordance with Applicable Accounting
Principles (except, in the case of unaudited financial statements, for the lack
of footnotes and being subject to year-end audit adjustments) and present fairly
in all material respects, Parent's, the Loan Parties' and their Subsidiaries'
consolidated financial condition as of the date thereof and results of
operations for the period then ended. Since December 31, 2011, no event,
circumstance, or change has occurred that has or could reasonably be expected to
result in a Material Adverse Effect with respect to Parent, the Loan Parties and
their Subsidiaries.
4.9.    Solvency.
(a)    Parent and each Loan Party is Solvent.
(b)    No transfer of property is being made by any Loan Party or by Parent and
no obligation is being incurred by any Loan Party or by Parent in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of such Loan Party or Parent.
4.10.    Employee Benefits. No Loan Party, none of its Subsidiaries, nor any of
their respective ERISA Affiliates (other than a Subsidiary or an ERISA Affiliate
that is a CFC and is not a Loan Party) maintains or contributes to, or is
required to contribute to, any Benefit Plan.
4.11.    Environmental Condition. Except as set forth on Schedule 4.11, (a) to
Borrower's knowledge, no Loan Party's nor any of its Subsidiaries' properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower's
knowledge, after due inquiry, no Loan Party's nor any of its Subsidiaries'
properties or assets has ever been designated

-#PageNum#-

--------------------------------------------------------------------------------




or identified in any manner pursuant to any environmental protection statute as
a Hazardous Materials disposal site, (c) no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
4.12.    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrower's industry) furnished by
or on behalf of a Loan Party, Parent or their respective Subsidiaries in writing
to Agent or any Lender (including all information contained in the Schedules
hereto or in the other Loan Documents) for purposes of or in connection with
this Agreement or the other Loan Documents, and all other such factual
information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about Borrower's industry) hereafter furnished by or on behalf of a Loan Party,
Parent or their respective Subsidiaries in writing to Agent or any Lender will
be, true and accurate, in all material respects, on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. The Projections delivered to Agent on April 13, 2012
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, Borrower's good faith estimate, on
the date such Projections are delivered, of the Loan Parties' and their
Subsidiaries' future performance for the periods covered thereby based upon
assumptions believed by Borrower to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrower's
good faith estimate, projections or forecasts based on methods and assumptions
which Borrower believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).
4.13.    Patriot Act. To the extent applicable, each Loan Party and Parent is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the "Patriot Act"). No part of
the proceeds of the Loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
4.14.    Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of Parent, each Loan Party and each of its Subsidiaries
outstanding immediately prior

-#PageNum#-

--------------------------------------------------------------------------------




to the Closing Date that is to remain outstanding immediately after giving
effect to the closing hereunder on the Closing Date and such Schedule accurately
sets forth the aggregate principal amount of such Indebtedness as of the Closing
Date.
4.15.    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
tax returns and reports of Parent, each Loan Party and its Subsidiaries required
to be filed by any of them have been timely filed, and all taxes shown on such
tax returns to be due and payable and all assessments, fees and other
governmental charges upon Parent, any Loan Party and their respective
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Parent, each Loan
Party and each of their respective Subsidiaries have made adequate provision in
accordance with Applicable Accounting Principles for all taxes not yet due and
payable.
4.16.    Margin Stock. None of Parent, any Loan Party or any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Loans made to Borrower will be used
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors.
4.17.    Governmental Regulation. None of Parent, any Loan Party or any of their
respective Subsidiaries is subject to regulation under the Federal Power Act or
the Investment Company Act of 1940 or under any other federal or state statute
or regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. None of
Parent, any Loan Party or any of their respective Subsidiaries is a "registered
investment company" or a company "controlled" by a "registered investment
company" or a "principal underwriter" of a "registered investment company" as
such terms are defined in the Investment Company Act of 1940.
4.18.    OFAC. None of Parent, any Loan Party or any of their respective
Subsidiaries is in violation of any of the country or list based economic and
trade sanctions administered and enforced by OFAC. None of Parent, any Loan
Party or any of their respective Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any Loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.
4.19.    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Parent or
its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Parent or its Subsidiaries
which arises out of or under any collective bargaining agreement and that could
reasonably be expected to result in liabilities in excess of $500,000, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against Parent or its Subsidiaries that could
reasonably be expected to result in liabilities in excess of $500,000, or
(iii) to the knowledge of Borrower, after due inquiry, no union representation
question existing with respect to the employees of Parent or its Subsidiaries
and no union organizing activity taking place with respect to any of the
employees of Parent or its Subsidiaries. None of Parent or its

-#PageNum#-

--------------------------------------------------------------------------------




Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of Parent
or its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. All material payments due from Parent or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
4.20.    Parent as a Holding Company. Parent is a holding company and does not
have any material liabilities (other than liabilities arising under the Loan
Documents to which it is a party), own any material assets (other than (i) as of
the Closing Date, the Equity Interests of Borrower, (ii) at any time after the
Closing Date, the Equity Interests of Borrower and any other Subsidiary
(provided that Borrower has complied with Section 5.11 with respect to each such
Subsidiary) acquired in connection with the consummation of Permitted
Acquisitions, (iii) proceeds of issuances of Equity Interests to the extent such
issuances are permitted under this Agreement and (iv) proceeds of Restricted
Payments received from Subsidiaries and permitted under this Agreement, so long
as the proceeds of any such Restricted Payment are used substantially
concurrently by Parent for such permitted purpose) or engage in any operations
or business (other than the ownership of Borrower and its Subsidiaries and its
operations as a holding company expressly permitted to be engaged in by Parent
under this Agreement).
4.21.    [Intentionally omitted].
4.22.    Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
5.
AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:
5.1.    Financial Statements, Reports, Certificates. Borrower (a) will deliver
to Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agrees that no Subsidiary of a Loan Party will have a fiscal year
different from that of Parent, (c) agrees to maintain a system of accounting
that enables Parent to produce financial statements in accordance with
Applicable Accounting Principles, and (d) agrees that it will, and will cause
each other Loan Party to, maintain its billing systems and practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent.
5.2.    Reporting. Borrower will deliver to Agent (and if so requested by Agent,
with copies for each Lender) each of the reports set forth on Schedule 5.2 at
the times specified therein.
5.3.    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4,

-#PageNum#-

--------------------------------------------------------------------------------




Borrower will, and will cause Parent and each Subsidiary of Parent to, at all
times preserve and keep in full force and effect such Person's valid existence
and good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.
5.4.    Maintenance of Properties. Borrower will, and will cause Parent and each
Subsidiary of Parent to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.
5.5.    Taxes. Borrower will, and will cause Parent and each Subsidiary of
Parent to, pay in full before delinquency or before the expiration of any
extension period all governmental assessments and taxes imposed, levied, or
assessed against it, or any of its assets or in respect of any of its income,
businesses, or franchises, except (i) to the extent that the validity of such
governmental assessment or tax is the subject of a Permitted Protest or (ii) to
the extent that any failure to pay such assessments and taxes could not
reasonably be expected, either individually or in the aggregate, to result in
liabilities in excess of $250,000.
5.6.    Insurance. Borrower will, and will cause Parent and each Subsidiary of
Parent to, at Borrower's expense, (a) maintain insurance respecting each of
Parent's and its Subsidiaries' assets wherever located, covering liabilities,
losses or damages as are customarily are insured against by other Persons
engaged in same or similar businesses and similarly situated and located. All
such policies of insurance shall be with financially sound and reputable
insurance companies reasonably acceptable to Agent (it being agreed that, as of
the Closing Date the insurance companies listed on Schedule A-3 are acceptable
to Agent) and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and, in any event, in amount, adequacy, and scope reasonably
satisfactory to Agent (it being agreed that the amount, adequacy, and scope of
the policies of insurance of Parent, the Loan Parties and their respective
Subsidiaries in effect as of the Closing Date are acceptable to Agent). All
property insurance policies covering the Collateral are to be made payable to
Agent for the benefit of Agent and the Lenders, as their interests may appear,
in case of loss, pursuant to a standard loss payable endorsement with a standard
noncontributory "lender" or "secured party" clause and are to contain such other
provisions as Agent may reasonably require to fully protect the Lenders'
interest in the Collateral and to any payments to be made under such policies.
All certificates of property and general liability insurance are to be delivered
to Agent, with the loss payable (but only in respect of Collateral) and
additional insured endorsements in favor of Agent and shall provide for not less
than 30 days (10 days in the case of non-payment) prior written notice to Agent
of the exercise of any right of cancellation. Borrower shall give Agent prompt
notice of any loss exceeding $250,000 covered by its or its Subsidiaries'
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.

-#PageNum#-

--------------------------------------------------------------------------------




5.7.    Inspection.
(a)    Borrower will, and will cause Parent and each Subsidiary of Parent to,
permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of Borrower shall be allowed to be present) at such reasonable
times and intervals as Agent or any Lender, as applicable, may designate and, so
long as no Default or Event of Default exists, with reasonable prior notice to a
Senior Management Member and during regular business hours.
(b)    Borrower will, and will cause Parent and each Subsidiary of Parent to,
permit Agent and each of its duly authorized representatives or agents to
conduct appraisals and valuations at such reasonable times and intervals as
Agent may designate.
5.8.    Compliance with Laws. Borrower will, and will cause Parent and each
Subsidiary of Parent to, comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
5.9.    Environmental. Borrower will, and will cause Parent and each Subsidiary
of Parent to,
(a)    Keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)    Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c)    Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent or its Subsidiaries and take any Remedial Actions required to
comply, in all material respects, with applicable Environmental Law, and
(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Parent or its Subsidiaries, (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against Parent or its
Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority regarding an Environmental
Action.
5.10.    Disclosure Updates. Borrower will, promptly and in no event later than
5 Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or

-#PageNum#-

--------------------------------------------------------------------------------




remedy the effect of the prior untrue statement of a material fact or omission
of any material fact nor shall any such notification have the effect of amending
or modifying this Agreement or any of the Schedules hereto.
5.11.    Formation of Subsidiaries. Borrower will, at the time that Parent or
any Loan Party forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date (in each case, other than a
Subsidiary that is an Immaterial Subsidiary), or at any time that any Subsidiary
that was an Immaterial Subsidiary ceases to be an Immaterial Subsidiary, within
10 days of such formation or acquisition or the date such Subsidiary ceases to
be an Immaterial Subsidiary (or such later date as permitted by Agent in its
sole discretion) (a) cause such Subsidiary to provide to Agent a guaranty of the
Obligations, together with such security documents (including Mortgages with
respect to any Real Property owned in fee of such new Subsidiary with a fair
market value greater than $500,000), as well as appropriate financing statements
(and with respect to all property subject to a mortgage, fixture filings), all
in form and substance reasonably satisfactory to Agent (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary to secure its
guaranty of the Obligations); provided, that such guaranty and such security
documents shall not be required to be provided to Agent with respect to any
Subsidiary of Parent that is a CFC if providing such agreements (x) would result
in adverse tax consequences, (y) would be prohibited under applicable law or
(z) the costs to the Loan Parties of providing such guaranty or security
agreements are unreasonably excessive (as determined by Agent in consultation
with Borrower) in relation to the benefits to Agent and the Lenders of the
security or guarantee afforded thereby, (b) provide, or cause the applicable
Loan Party or Parent to provide, to Agent a pledge agreement (or an addendum to
the Guaranty and Security Agreement or Pledge Agreement to the extent the
applicable Loan Party is a party thereto) and appropriate certificates and
powers or financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary in form and substance reasonably
satisfactory to Agent in order to secure the Obligations; provided, that only
65% of the total outstanding voting Equity Interests of any first tier
Subsidiary of Parent that is a CFC (and none of the Equity Interests of any
Subsidiary of such CFC) shall be required to be pledged if pledging a greater
amount would result in adverse tax consequences or the costs to the Loan Parties
of providing such pledge are unreasonably excessive (as determined by Agent in
consultation with Borrower) in relation to the benefits to Agent and the Lenders
of the security afforded thereby (which pledge, if reasonably requested by
Agent, shall be governed by the laws of the jurisdiction of such Subsidiary),
and (c) provide to Agent all other documentation, including one or more opinions
of counsel reasonably satisfactory to Agent, which, in its reasonable opinion,
is appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
Mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall constitute a Loan Document. Notwithstanding any other
provision of this Agreement, the parties hereto acknowledge that they have
agreed to defer compliance with applicable requirements of German and English
law with respect to the granting and perfection of security interests in the
Equity Interests of PROS Germany and PROS Europe, and any representation or
warranty set forth herein with respect to the creation or perfection of such
security interests or compliance with German or English law with respect to such
creation or perfection is so qualified; provided, that if at any time (a) the
revenue of PROS Germany or PROS Europe for the most recently ended twelve month
period is more than $20,000,000 or (b) the revenue of PROS Germany and PROS
Europe for the most recently ended twelve month period (when aggregated with the
revenue

-#PageNum#-

--------------------------------------------------------------------------------




for all other Subsidiaries of Parent that are CFCs for such twelve month period)
is more than 20% of the revenue of the Parent and its Subsidiaries on a
consolidated basis for such twelve month period, Borrower shall be required to
provide a pledge under applicable German and English law in form and substance
reasonably satisfactory to Agent of 65% of the outstanding voting Equity
Interests of PROS Germany and PROS Europe as set forth in this Section 5.11.
5.12.    Further Assurances. Except as otherwise provided herein or in the other
Loan Documents, Borrower will, and will cause each of Parent and each other Loan
Party to, at any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all
other documents (the "Additional Documents") that Agent may reasonably request
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent's Liens in 100% of the Equity
Interests of Borrower all of the assets of Borrower and each other Subsidiary of
Parent (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), to create and perfect Liens in favor of Agent in
any Real Property acquired by Borrower or any other Loan Party with a fair
market value in excess of $500,000, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided
that the foregoing shall not apply to any Subsidiary of Parent that is a CFC if
providing such documents would result in adverse tax consequences or the costs
to the Loan Parties of providing such documents are unreasonably excessive (as
determined by Agent in consultation with Borrower) in relation to the benefits
to Agent and the Lenders of the security afforded thereby. To the maximum extent
permitted by applicable law, if Parent, Borrower or any other Loan Party refuses
or fails to execute or deliver any reasonably requested Additional Documents
within a reasonable period of time following the request to do so, Borrower and
each other Loan Party hereby authorizes Agent to execute any such Additional
Documents in Parent's or the applicable Loan Party's name and authorizes Agent
to file such executed Additional Documents in any appropriate filing office. In
furtherance of, and not in limitation of, the foregoing, each Loan Party shall
take such actions as Agent may reasonably request from time to time to ensure
that the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the assets of Borrower and each other Subsidiary of Parent,
including all of the outstanding capital Equity Interests of each Subsidiary of
Parent (subject to exceptions and limitations contained in the Loan Documents
with respect to CFCs).
5.13.    Lender Meetings. Borrower will, within 90 days after the close of each
fiscal year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of Borrower and
its Subsidiaries and the projections presented for the current fiscal year of
Borrower.
5.14.    Cash Management. The Borrower will, (i) within ninety (90) days
following the date hereof, close all deposit accounts of the Loan Parties
maintained as of the date hereof with any financial institution other than Wells
Fargo, and each Loan Party (other than any CFC) shall thereafter maintain all
deposit accounts with Agent, and (ii) (A) within fifteen (15) Business Days
following the date hereof, execute and deliver a Control Agreement with respect
to the Designated Account and (B) within thirty (30) days following the date
hereof, cause all deposit and securities accounts of any Loan Party to be
maintained in the name of PROS, Inc., and in connection therewith shall execute
and deliver any amendments to the Control Agreements covering such deposit or

-#PageNum#-

--------------------------------------------------------------------------------




securities accounts as Agent shall request.
5.15.    Insurance Deliveries. The Borrower will, within fifteen (15) Business
Days following the date hereof, deliver a lender's loss payee endorsement with
respect to the Loan Parties' property insurance policies, in form and substance
satisfactory to Agent.
5.16.    Foreign Qualification Certificate. Borrower will, within ten (10)
Business Days following the date hereof, deliver to Agent a certificate of good
standing for Borrower dated during such period on or after the date hereof
issued by the Secretary of the State of Texas.
6.
NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations:
6.1.    Indebtedness. Borrower will not, and will not permit any Loan Party or
any Subsidiary of any Loan Party to create, incur, assume, suffer to exist,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Indebtedness, except for Permitted Indebtedness.
6.2.    Liens. Borrower will not, and will not permit Parent or any other
Subsidiary of Parent to create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
6.3.    Restrictions on Fundamental Changes. Borrower will not, and will not
permit Parent or any other Subsidiary of Parent to,
(a)    other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between Loan Parties, provided, that
Borrower must be the surviving entity of any such merger to which it is a party
and no merger may occur between Parent and Borrower, (ii) any merger between a
Loan Party and a Subsidiary of such Loan Party that is not a Loan Party so long
as such Loan Party is the surviving entity of any such merger, and (iii) any
merger between Subsidiaries of Parent that are not Loan Parties,
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent or Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Parent
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) are subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Parent that is not liquidating or dissolving, or
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under

-#PageNum#-

--------------------------------------------------------------------------------




Section 6.4.
6.4.    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.10, Borrower will not, and will not
permit Parent or any other Subsidiary of Parent to convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of) any of its or
their assets.
6.5.    Nature of Business. Borrower will not, and will not permit any Loan
Party or any Subsidiary of any Loan Party to make any material change in the
nature of its or their business as described in Schedule 6.5 or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities; provided, that the foregoing shall not prevent Borrower and
such Subsidiaries from engaging in any business that is reasonably related or
ancillary to its or their business.
6.6.    Prepayments and Amendments. Borrower will not, and will not permit
Parent or any other Subsidiary of Parent to,
(a)    Except in connection with Refinancing Indebtedness permitted by Section
6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, and (B) Permitted Intercompany Advances, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions applicable
thereto, or
(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness if such amendment, modification
or change (1) would not be permitted under any subordination agreement or other
subordination terms and conditions applicable thereto in effect at such time
with respect to such Permitted Indebtedness or (2) would be adverse to the Agent
or Lenders in any material respect, other than (A) the Obligations in accordance
with this Agreement, (B) Permitted Intercompany Advances, and (C) Indebtedness
permitted under clauses (c), (h), (j) and (k) of the definition of Permitted
Indebtedness, or
(ii)    the Governing Documents of Parent, any Loan Party or any of their
respective Subsidiaries if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders.
6.7.    Restricted Payments. Borrower will not, and will not permit Parent or
any other Subsidiary of Parent to make any Restricted Payment; provided, that,
so long as it is permitted by law, and so long as (i)  except with respect to
clause (d) below, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) except with respect to clause (d)
below, Liquidity equals or exceeds $15,000,000 (and, with respect to clause (e)
below, Liquidity

-#PageNum#-

--------------------------------------------------------------------------------




equals or exceeds $20,000,000) after giving effect to the making of such
Restricted Payment and (iii) Parent and its Subsidiaries would have been in
compliance with the financial covenants in Section 7 for the 12 month period
ended immediately prior to the date of such proposed Restricted Payment as if a
Financial Covenant Period was in effect:
(a)    Borrower or any other Subsidiary may make distributions to Parent and
Parent may make concurrent distributions to former employees, officers, or
directors of Parent or Borrower (or any spouses, ex-spouses, or estates of any
of the foregoing) on account of redemptions of Equity Interests of Parent held
by such Persons, provided, that the aggregate amount of such redemptions made by
Parent (whether in exchange for cash or the issuance of Indebtedness permitted
pursuant to clause (l) of the definition of Permitted Indebtedness) does not
exceed $750,000 in the aggregate,
(b)    Parent may make distributions to former employees, officers, or directors
of Parent or Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Parent on account of repurchases of the Equity Interests of Parent held
by such Persons; provided that such Indebtedness was incurred by such Persons
solely to acquire Equity Interests of Parent;
(c)    Borrower or any other Subsidiary of Parent may make distributions to
Parent for (i) the concurrent payment of the purchase price in connection with a
Permitted Acquisition, (ii) the concurrent issuance of a dividend to the holders
of Parent's Equity Interests, (iii) the concurrent repurchase of Equity
Interests of Parent from holders thereof, (iv) the capitalization of new
Subsidiaries of Parent that are Loan Parties and have complied with Section 5.11
and (v) the capitalization of Subsidiaries not required to guarantee the
Obligations under Section 5.11 in an amount not to exceed (x) $100,000 (minus
the amount of any Investments made in such Subsidiary under clause (p) of the
definition of "Permitted Investments") with respect to any such Subsidiary and
(y) $1,000,000 (minus the aggregate amount of any Investments made in such
Subsidiaries under clause (p) of the definition of "Permitted Investments) in
the aggregate with respect to all such Subsidiaries;
(d)     Borrower may make distributions to Parent (i) in an aggregate amount not
to exceed $2,500,000 in any fiscal year to the extent necessary to permit Parent
to pay general holding company administrative, compliance, accounting and legal
costs and expenses (including the cost of director and officer indemnity
insurance and the payment of independent director fees and expenses), in each
case incurred in the ordinary course of business of the Loan Parties and (ii) so
long as Parent files a consolidated return with Borrower, to the extent
necessary to permit Parent to discharge the consolidated Tax liabilities of
Parent and its Subsidiaries, in each case so long as Parent substantially
concurrently applies the amount of any such distributions for such purpose; and
(e)    Borrower may make payments with respect to Indebtedness permitted by
clause (q) of the definition of Permitted Indebtedness.
6.8.    Accounting Methods. Parent will not, and will not permit Parent or any
other Subsidiary of Parent to modify or change its fiscal year or its method of
accounting (other than as may be required to conform to Applicable Accounting
Principles).

-#PageNum#-

--------------------------------------------------------------------------------




6.9.    Investments. Borrower will not, and will not permit Parent or any other
Subsidiary of Parent to directly or indirectly, make or acquire any Investment
or incur any liabilities (including contingent obligations) for or in connection
with any Investment except for Permitted Investments.
6.10.    Transactions with Affiliates. Borrower will not, and will not permit
Parent or any other Subsidiary of Parent to, directly or indirectly, enter into
or permit to exist any transaction with any Affiliate of Parent or any of its
Subsidiaries except for:
(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Parent or its Subsidiaries, on the one
hand, and any Affiliate of Parent or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by Parent or its
Subsidiaries in excess of $250,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to
Parent or its Subsidiaries, as applicable, than would be obtained in an arm's
length transaction with a non-Affiliate,
(b)    so long as it has been approved by Parent's or its applicable
Subsidiary's board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of Parent or its applicable Subsidiary,
(c)    so long as it has been approved by Parent's or its applicable
Subsidiary's board of directors (or comparable governing body) if required by
applicable law or Parent's or such Subsidiary's Governing Documents, the payment
of reasonable compensation, severance, indemnification, employee benefit
arrangements and expense reimbursements to employees, officers, and outside
directors of Parent or the applicable Subsidiary, in each case in the ordinary
course of business and consistent with industry practice,
(d)    transactions permitted by Section 6.3 or Section 6.9, or any Permitted
Intercompany Advance,
(e)    the payment of reasonable out-of-pocket expenses pursuant to any
financial advisory, financing, underwriting, or placement agreement or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures that are permitted by this Agreement, and
(f)    transactions among Loan parties not otherwise prohibited under this
Agreement.
6.11.    Use of Proceeds. Borrower will not, and will not permit Parent or any
other Subsidiary of Parent to use the proceeds of any Loan made hereunder for
any purpose other than (a) on the Closing Date, to pay the fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, in each case, as set forth
in the notice of borrowing and letter of direction delivered by Borrower to
Agent on the Closing Date, and (b) thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted purposes (including that no
part of the proceeds of the Loans made to Borrower will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the

-#PageNum#-

--------------------------------------------------------------------------------




provisions of Regulation T, U or X of the Board of Governors), including,
without limitation, to pay consideration and associated costs and expenses
payable in connection with the consummation of Permitted Acquisitions. For the
avoidance of doubt, Borrower and Parent may make Permitted Acquisitions without
utilizing the proceeds of a Loan.
6.12.    Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Parent, Borrower will not, and will not
permit Parent or any other Subsidiary of Parent to issue or sell or enter into
any agreement or arrangement for the issuance or sale of any of its Equity
Interests.
6.13.    Parent as a Holding Company. Borrower will not permit Parent to incur
any liabilities (other than liabilities arising under the Loan Documents to
which it is a party), own or acquire any assets (other than (i) the Equity
Interests the Borrower or of any Loan Party or any other Subsidiary (provided
that Borrower has complied with Section 5.11 with respect to each such
Subsidiary) acquired in connection with the consummation of Permitted
Acquisitions, (ii) proceeds of issuances of Equity Interests to the extent such
issuances are permitted under this Agreement or (iii) proceeds of Restricted
Payments received from Subsidiaries and permitted under this Agreement, so long
as the proceeds of any such Restricted Payment are used substantially
concurrently by Parent for such permitted purpose) or engage itself in any
operations or business, except in connection with its ownership of Borrower, its
rights and obligations under the Loan Documents, and its operations as a holding
company to the extent such operations are expressly permitted to be engaged in
by Parent under this Agreement
7.
FINANCIAL COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, commencing on the date on which a
Financial Covenant Period begins and measured as of the end of the fiscal
quarter immediately preceding the date on which a Financial Covenant Period
first begins and as of each fiscal quarter end thereafter during such Financial
Covenant Period, Borrower will:
(a)    Minimum EBITDA. Achieve EBITDA, measured on a quarter-end basis, of at
least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

-#PageNum#-

--------------------------------------------------------------------------------




Applicable Amount
Applicable Period
$15,500,000
For the 12 month periods
ending on June 30, 2012, September 30, 2012 and December 31, 2012
$16,200,000
For the 12 month period
ending on March 31, 2013
$16,800,000
For the 12 month period ending on June 30, 2013
$17,500,000
For the 12 month period ending on September 30, 2013
$17,700,000
For the 12 month period ending on December 31, 2013
$18,200,000
For the 12 month period ending on March 31, 2014
$18,700,000
For the 12 month period ending on June 30, 2014
$19,200,000
For the 12 month period ending on September 30, 2014
$19,650,000
For the 12 month period ending on December 31, 2014
$20,000,000
For the 12 month periods ending on each March 31, June 30, September 30 and
December 31 thereafter



8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:
8.1.    Payments. If Borrower fails to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group or reimbursement of Lender
Group Expenses, (other than any portion thereof constituting principal),
including any portion thereof that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding, and such failure continues
for a period of 3 Business Days, (b) any other amounts constituting Obligations
(other than principal of the Loans or amounts owing to an Issuing Lender in
reimbursement of a drawing under a Letter of Credit), and such failure continues
for a period of 5 Business Days, (c) all or any portion of the principal of the
Loans, or (d) any amount payable to Issuing Lender in reimbursement of any
drawing under a Letter of Credit.
8.2.    Covenants. If Parent, any Loan Party or any of their respective
Subsidiaries, as applicable:
(a)    fails to perform or observe any covenant or other agreement contained in
any

-#PageNum#-

--------------------------------------------------------------------------------




of (i) Sections 5.1, 5.2, 5.3 (solely if Parent or a Loan Party, as applicable,
is not in good standing in its jurisdiction of organization), 5.6, 5.7 (solely
if Parent or a Loan Party, as applicable, refuses to allow Agent or its
representatives or agents to visit such Person's properties, inspect its assets
or books or records, examine and make copies of its books and records, or
discuss such Person's affairs, finances, and accounts with officers and
employees of such Person), 5.10, 5.11, 5.13, 5.14, 5.15 or 5.16 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 7 of the Guaranty and Security Agreement;
(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if Parent or a Loan Party is not in good
standing in its jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any Senior
Management Member or (ii) the date on which written notice thereof is given to
Borrower by Agent; or
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any Senior Management
Member or (ii) the date on which written notice thereof is given to Borrower by
Agent;
8.3.    Judgments. If one or more judgments, orders, or awards for the payment
of money involving an aggregate amount of $500,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against Parent, any Loan Party or any of their respective Subsidiaries, or
with respect to any of their respective assets, and either (a) there is a period
of 30 consecutive days at any time after the entry of any such judgment, order,
or award during which (1) the same is not discharged, satisfied, vacated, or
bonded pending appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;
8.4.    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by
Parent, any Loan Party or any of their respective Subsidiaries (other than an
Immaterial Subsidiary);
8.5.    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against Parent, any Loan Party or any of their respective Subsidiaries (other
than an Immaterial Subsidiary) and any of the following events occur:
(a) Parent, such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, Parent, such Loan Party or such
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
8.6.    Default Under Other Agreements. If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party's or any of its Subsidiaries'
Indebtedness involving an aggregate amount of

-#PageNum#-

--------------------------------------------------------------------------------




$500,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party's or its Subsidiary's obligations thereunder, or (b) a default in or an
involuntary early termination of one or more Hedge Agreements to which a Loan
Party or any of its Subsidiaries is a party involving an aggregate amount of
$500,000 or more;
8.7.    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered by
or on behalf of Parent or a Loan Party in writing to Agent or any Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
8.8.    Guaranty. If the obligation of any Guarantor under any guaranty of the
Obligations is limited or terminated by operation of law or by such Guarantor
(other than in accordance with the terms of this Agreement);
8.9.    Security Documents. If the Guaranty and Security Agreement, Pledge
Agreement, or any other Loan Document that purports to create a Lien, shall, for
any reason, fail or cease to create a valid and perfected and, except to the
extent of Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby, except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, (b) with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time, $500,000, or (c) as the result of
an action or failure to act on the part of Agent or any Lender;
8.10.    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent or any Lender) be declared to be null and
void, or a proceeding shall be commenced by Parent or any Loan Party or by any
Governmental Authority having jurisdiction over Parent or Loan Party, seeking to
establish the invalidity or unenforceability thereof, or Parent or any Loan
Party shall deny that Parent or such Loan Party has any liability or obligation
purported to be created under any Loan Document; or
8.11.    Change in Control. A Change in Control shall occur, whether directly or
indirectly.
9.
RIGHTS AND REMEDIES.

9.1.    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(a)    (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and

-#PageNum#-

--------------------------------------------------------------------------------




Borrower shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by Borrower, (ii) terminate any
Letter of Credit that may be terminated in accordance with its terms, and
(iii) direct Borrower to provide (and Borrower agrees that upon receipt of such
notice it will provide) Letter of Credit Collateralization to Agent to be held
as security for Borrower's reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;
(b)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Lender to issue Letters of
Credit; and
(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full (including Borrower being obligated to provide (and Borrower agrees that it
will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower's reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit, and
(2) Bank Product Collateralization to be held as security for Borrower's or its
Subsidiaries' obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrower.
9.2.    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10.
WAIVERS; INDEMNIFICATION.

10.1.    Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.
10.2.    The Lender Group's Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall

-#PageNum#-

--------------------------------------------------------------------------------




not in any way or manner be liable or responsible for: (i) the safekeeping of
the Collateral, (ii) any loss or damage thereto occurring or arising in any
manner or fashion from any cause, (iii) any diminution in the value thereof, or
(iv) any act or default of any carrier, warehouseman, bailee, forwarding agency,
or other Person, and (b) all risk of loss, damage, or destruction of the
Collateral shall be borne by Borrower; provided that each of Agent and each
Lender shall deal with any Collateral in its possession in the same manner as
Agent or such Lender deals with similar property for its own account.
10.3.    Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an "Indemnified Person") harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys', experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys' fees) of any Lender
(other than Wells Fargo) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Parent's and its
Subsidiaries' compliance with the terms of the Loan Documents (provided, that
the indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders, (ii) disputes solely between or among the Lenders
and their respective Affiliates; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by Section
16), (b) with respect to any investigation, litigation, or proceeding related to
this Agreement, any other Loan Document, or the use of the proceeds of the
credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Borrower or any of its Subsidiaries or
any Environmental Actions, Environmental Liabilities or Remedial Actions related
in any way to any such assets or properties of Borrower or any of its
Subsidiaries (each and all of the foregoing, the "Indemnified Liabilities"). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, attorneys', or agents. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. SUBJECT TO THE
FOREGOING PROVISIONS OF THIS SECTION 10.3, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE

-#PageNum#-

--------------------------------------------------------------------------------




OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER
PERSON.
11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:
If to Borrower:
PROS, INC.
3100 Main Street
Suite 900
Houston, Texas 77002
Attn: Damian Olthoff
 Fax No. (713) 335-7979
 
 
If to Agent:
WELLS FARGO BANK, NATIONAL ASSOCIATION
2450 Colorado Avenue, Suite 3000W
Santa Monica, California 90404
Attn: Technology Finance Manager
Fax No. (310) 453-7443
 
 
with copies to:
GOLDBERG KOHN LTD.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: Maria T. McGuire, Esq.
Fax No. (312) 332-2196
 
 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.


-#PageNum#-

--------------------------------------------------------------------------------




(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVES ITS RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM"). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENTS THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
(d)    BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES

-#PageNum#-

--------------------------------------------------------------------------------




HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
(f)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN

-#PageNum#-

--------------------------------------------------------------------------------




CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT
OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT
WITH RESPECT TO ANY OTHER MATTER.
(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.
(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.
(v)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND

-#PageNum#-

--------------------------------------------------------------------------------




PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE REFEREE'S
DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME MANNER AS IF
THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER FROM ANY
APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY APPEALABLE AS
IF IT HAS BEEN ENTERED BY THE COURT.
(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1.    Assignments and Participations.
(a)    (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an "Assignee"), with the prior written consent (such consent
not be unreasonably withheld or delayed) of:
(A)    Borrower; provided, that no consent of Borrower shall be required (1) if
an Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrower shall be deemed to have
consented to a proposed assignment unless it objects thereto by written notice
to Agent within 5 Business Days after having received notice thereof; and
(B)    Agent, Swing Lender, and Issuing Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made (i) so long as no Event of Default has occurred
and is continuing, to a Competitor, or (ii) to a natural person,
(B)    no assignment may be made to a Loan Party or an Affiliate of a Loan
Party,
(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by

-#PageNum#-

--------------------------------------------------------------------------------




any Lender to any other Lender, an Affiliate of any Lender, or a Related Fund of
such Lender or (II) a group of new Lenders, each of which is an Affiliate of
each other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $5,000,000);
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
(E)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee; the Assignment and Acceptance shall include a representation
and warranty (which shall be expressly for the benefit of the Lender Group)
that, as of the date of the assignment, it does not have any material non-public
information with respect to Parent or its Subsidiaries that (I) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to Parent or its Subsidiaries)
prior to such time and (II) could not reasonably be expected to have a material
effect upon, or otherwise be material, to a Lender's decision to participate in
any assignment pursuant to this Section 13.1.
(F)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent's separate account, a processing fee in the amount of $3,500;
and
(G)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a "Lender" and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender's obligations
under Section 15 and Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or

-#PageNum#-

--------------------------------------------------------------------------------




the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d)    Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or

-#PageNum#-

--------------------------------------------------------------------------------




postpones the due dates of scheduled principal repayments or prepayments or
premiums payable to such Participant through such Lender, (v) no participation
shall be sold to a natural person, (vi) no participation shall be sold to a Loan
Party or an Affiliate of a Loan Party, and (vii) all amounts payable by Borrower
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(h)    Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the "Register") on which it enters the name
and address of each Lender as the registered owner of the Revolver Commitments
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a "Registered Loan"). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolver Commitments to
an Affiliate of such Lender or a Related Fund of such Lender (i) a Registered
Loan (and the registered note, if any, evidencing the same) may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrower shall treat the Person in
whose name such Registered Loan (and the registered note, if any, evidencing the
same) is registered as the owner thereof for the purpose of receiving all
payments thereon and

-#PageNum#-

--------------------------------------------------------------------------------




for all other purposes, notwithstanding notice to the contrary. In the case of
any assignment by a Lender of all or any portion of its Revolver Commitments to
an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrower, shall maintain a register comparable to the Register.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the "Participant Register"). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register in the extent it has one) available for review
by Borrower from time to time as Borrower may reasonably request.
13.2.    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders' prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by Borrower is required in connection with any such
assignment.
14.
AMENDMENTS; WAIVERS.

14.1.    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter, which may be amended by the parties thereto), and no consent with
respect to any departure by Parent or Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and the Loan Parties that
are party thereto and then any such waiver or consent shall be effective, but
only in the specific instance and for the specific purpose for which given;
provided, that no such waiver, amendment, or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section
2.4(c)(i),
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

-#PageNum#-

--------------------------------------------------------------------------------




(iii)    reduce the principal of, or the rate of interest on, any Loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1 or 3.2,
(vi)    amend, modify, or eliminate Section 15.11,
(vii)    other than as permitted by Section 15.11, release Agent's Lien in and
to any of the Collateral,
(viii)    amend, modify, or eliminate the definitions of "Required Lenders" or
"Pro Rata Share",
(ix)    contractually subordinate any of Agent's Liens,
(x)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Loan Party from any obligation for the payment of money
or consent to the assignment or transfer by any Loan Party of any of its rights
or duties under this Agreement or the other Loan Documents, or
(xi)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i)
or (ii) or Section 2.4(e) or (f).
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders),
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders,
(c)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrower, and the Required

-#PageNum#-

--------------------------------------------------------------------------------




Lenders,
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders,
(e)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Parent or
Borrower, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.
14.2.    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a "Non-Consenting Lender") or any Lender that made
a claim for compensation (a "Tax Lender") with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the

-#PageNum#-

--------------------------------------------------------------------------------




other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender's or Tax Lender's, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.
14.3.    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Parent and Borrower
of any provision of this Agreement. Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15.
AGENT; THE LENDER GROUP.

15.1.    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term "agent" in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters,
(b) execute or file any and all

-#PageNum#-

--------------------------------------------------------------------------------




financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to the Loan Documents, (c) make Revolving Loans, for itself or on
behalf of Lenders, as provided in the Loan Documents, (d) exclusively receive,
apply, and distribute payments and proceeds of the Collateral as provided in the
Loan Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to Parent
or its Subsidiaries, the Obligations, the Collateral, or otherwise related to
any of same as provided in the Loan Documents, and (g) incur and pay such Lender
Group Expenses as Agent may deem necessary or appropriate for the performance
and fulfillment of its functions and powers pursuant to the Loan Documents.
15.2.    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys' in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3.    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or its Subsidiaries.
15.4.    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the

-#PageNum#-

--------------------------------------------------------------------------------




Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).
15.5.    Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default." Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.
15.6.    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Parent and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their

-#PageNum#-

--------------------------------------------------------------------------------




respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent's or its Affiliates' or
representatives' possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).
15.7.    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys' fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by Parent or its Subsidiaries, each Lender hereby agrees
that it is and shall be obligated to pay to Agent such Lender's ratable thereof.
Whether or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so) from and against any and all
Indemnified Liabilities; provided, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's ratable share of any costs or out of pocket
expenses (including attorneys', accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section shall survive the payment of
all Obligations hereunder and the resignation or replacement of Agent.
15.8.    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though Wells Fargo were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender Group. The
other members of the Lender Group acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding Parent or its Affiliates or any other Person party to any
Loan Documents that is subject to confidentiality obligations in favor of Parent
or such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable

-#PageNum#-

--------------------------------------------------------------------------------




best efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms "Lender" and "Lenders" include Wells Fargo in its
individual capacity.
15.9.    Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower or an Event of Default exists) and
without any notice to the Bank Product Providers. If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers). If, at the time that
Agent's resignation is effective, it is acting as Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term "Agent"
shall mean such successor Agent and the retiring Agent's appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent's resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
15.10.    Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent and its Subsidiaries and Affiliates
and any other Person party to any Loan Documents as though such Lender were not
a Lender hereunder without notice to or consent of the other members of the
Lender Group (or the Bank Product Providers). The other members of the Lender
Group acknowledge (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Parent or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Parent or
such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

-#PageNum#-

--------------------------------------------------------------------------------




15.11.    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Parent or its Subsidiaries owned no
interest at the time Agent's Lien was granted nor at any time thereafter,
(iv) constituting property leased or licensed to Parent or its Subsidiaries
under a lease or license that has expired or is terminated in a transaction
permitted under this Agreement, or (v) in connection with a credit bid or
purchase authorized under this Section 15.11. The Loan Parties and the Lenders
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, based upon the
instruction of the Required Lenders, to (a) consent to, credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any other
sale or foreclosure conducted or consented to by Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders and the Bank Product Providers shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not impair or unduly delay
the ability of Agent to credit bid or purchase at such sale or other disposition
of the Collateral and, if such contingent or unliquidated claims cannot be
estimated without impairing or unduly delaying the ability of Agent to credit
bid at such sale or other disposition, then such claims shall be disregarded,
not credit bid, and not entitled to any interest in the Collateral that is the
subject of such credit bid or purchase) and the Lenders and the Bank Product
Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by such any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration. Except as provided above, Agent will
not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank

-#PageNum#-

--------------------------------------------------------------------------------




Product Providers). Upon request by Agent or Borrower at any time, the Lenders
will (and if so requested, the Bank Product Providers will) confirm in writing
Agent's authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent's opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of any Loan
Party in respect of) any and all interests retained by any Loan Party,
including, the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. Each Lender further hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to irrevocably authorize) Agent, at its option and in its sole
discretion, to subordinate any Lien granted to or held by Agent under any Loan
Document to the holder of any Permitted Lien on such property if such Permitted
Lien secures Permitted Purchase Money Indebtedness.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Parent or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent's Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to impose, maintain, increase,
reduce, implement, or eliminate any particular reserve hereunder or to determine
whether the amount of any reserve is appropriate or not, or (iv) to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent's own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise expressly provided herein.
15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any deposit
accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Loan Party or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in

-#PageNum#-

--------------------------------------------------------------------------------




immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, that to the
extent that such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.
15.13.    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent's Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent's request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent's instructions.
15.14.    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15.    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16.    Financial Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each financial examination report
respecting Parent or its Subsidiaries (each, a "Report") prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive

-#PageNum#-

--------------------------------------------------------------------------------




audits or examinations, that Agent or other party performing any financial
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent's and its Subsidiaries'
books and records, as well as on representations of Borrower's personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any Loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a Loan or
Loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by Borrower or its Subsidiaries to Agent that has
not been contemporaneously provided by Borrower or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Borrower or its Subsidiaries, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender's notice to
Agent, whereupon Agent promptly shall request of Borrower the additional reports
or information reasonably specified by such Lender, and, upon receipt thereof
from Borrower or such Subsidiary, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.
15.17.    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its

-#PageNum#-

--------------------------------------------------------------------------------




obligations to make credit available hereunder, nor to advance for such Lender
(or Bank Product Provider) or on its behalf, nor to take any other action on
behalf of such Lender (or Bank Product Provider) hereunder or in connection with
the financing contemplated herein.
16.
WITHHOLDING TAXES.

16.1.    Payments. All payments made by Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Indemnified Taxes, and in
the event any deduction or withholding of Indemnified Taxes is required,
Borrower shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrower agrees to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein; provided, that Borrower shall not be
required to increase any such amounts to the extent that the increase in such
amount payable results from Agent's or such Lender's own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction).
Borrower will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of tax receipts evidencing such payment by Borrower. Borrower agrees to
pay any present or future stamp, value added or documentary taxes or any other
excise or property taxes, charges, or similar levies ("Other Taxes") that arise
from any payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document. The Loan Parties shall jointly and severally indemnify each
Indemnified Person (as defined in Section 10.3) (collectively a "Tax
Indemnitee") for the full amount of Indemnified Taxes or Other Taxes arising in
connection with this Agreement or any other Loan Document (including, without
limitation, any Indemnified Taxes or Other Taxes imposed or asserted on, or
attributable to, amounts payable under this Section 16) imposed on, or paid by,
such Tax Indemnitee and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification, as and when they are incurred and irrespective of whether suit
is brought, whether or not such Indemnified Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority (other
than Indemnified Taxes or Other Taxes resulting from gross negligence or willful
misconduct of such Tax Indemnitee as finally determined by a court of competent
jurisdiction). The obligations of the Borrower and Loan Parties under this
Section 16 shall survive the termination of this Agreement and the repayment of
the Loans.
16.2.    Exemptions.
(a)    Any Lender or Participant that is entitled to an exemption from or
reduction of United States withholding Tax, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Agent), prior to the Closing Date (or upon becoming a Lender or Participant
by assignment or participation) and at any time or times

-#PageNum#-

--------------------------------------------------------------------------------




prescribed by applicable laws or reasonably requested by Borrower or the Agent,
such properly completed and executed documentation prescribed by applicable laws
as will permit such payments to be made without United States withholding or at
a reduced rate of withholding. In addition, any Lender or Participant, if
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by applicable laws or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender or Participant is subject to United States backup withholding or
information reporting requirements.
(b)    Without limiting the generality of the foregoing, if a Lender or
Participant is entitled to claim an exemption or reduction from United States
withholding tax, such Lender or Participant agrees with and in favor of Agent,
to deliver to Borrower (with a copy to Agent) (or, in the case of a Participant,
to the Lender granting the participation only) one of the following before
receiving its first payment under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC,
(II) a 10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B)
of the IRC), or (III) a controlled foreign corporation related to Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W‑8BEN or Form W‑8IMY (with proper attachments);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W‑8BEN;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W‑8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W‑8IMY (with proper attachments); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W‑9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(c)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and
promptly notify Borrower and Agent (or, in the case of a Participant, to the
Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

-#PageNum#-

--------------------------------------------------------------------------------




(d)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Borrower (with a copy to Agent)
(or, in the case of a Participant, to the Lender granting the participation
only) any such form or forms, as may be required under the laws of such
jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, provided, that nothing in this Section 16.2(c) shall require
a Lender or Participant to disclose any information that it deems to be
confidential (including without limitation, its tax returns). Each Lender and
each Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Borrower and Agent (or, in the case of a Participant, to the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.
(e)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Borrower and Agent (or, in the case of a sale of a participation
interest, to the Lender granting the participation only) of the percentage
amount in which it is no longer the beneficial owner of Obligations of Borrower
to such Lender or Participant. To the extent of such percentage amount, Borrower
and Agent will treat such Lender's or such Participant's documentation provided
pursuant to Section 16.2(a) or 16.2(c) as no longer valid. With respect to such
percentage amount, such Participant or Assignee may provide new documentation,
pursuant to Section 16.2(a) or 16.2(c), if applicable. Borrower agrees that each
Participant shall be entitled to the benefits of this Section 16 with respect to
its participation in any portion of the Commitments and the Obligations so long
as such Participant complies with the obligations set forth in this Section 16
with respect thereto.
16.3.    Reductions.
(a)    If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding Tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a

-#PageNum#-

--------------------------------------------------------------------------------




Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys' fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
16.4.    Refunds. If Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes to which Borrower has paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrower (but only to the extent of payments made, or additional amounts paid,
by Borrower under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrower, upon the
request of Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrower or any other
Person.
17.
GENERAL PROVISIONS.

17.1.    Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
17.2.    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3.    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
17.4.    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5.    Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement,

-#PageNum#-

--------------------------------------------------------------------------------




the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents; it being understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider's being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.
17.6.    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
17.7.    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall

-#PageNum#-

--------------------------------------------------------------------------------




deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. The foregoing shall apply
to each other Loan Document mutatis mutandis.
17.8.    Revival and Reinstatement of Obligations; Certain Waivers. If the
incurrence or payment of the Obligations by Borrower or Guarantor or the
transfer to the Lender Group of any property should for any reason subsequently
be asserted, or declared, to be void or voidable under any state or federal law
relating to creditors' rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a "Voidable
Transfer"), and if the Lender Group is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the advice of
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Lender Group is required or elects to repay or restore, and as to all reasonable
costs, expenses, and attorneys' fees of the Lender Group related thereto, the
liability of Borrower or Guarantor automatically shall be revived, reinstated,
and restored and shall exist as though such Voidable Transfer had never been
made.
17.9.    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans ("Confidential Information") shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys' for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), "Lender Group Representatives") on
a "need to know" basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group

-#PageNum#-

--------------------------------------------------------------------------------




Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrower with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of the Agent.
(c)    The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, "Borrower Materials") by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
"Platform") and certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a "Public Lender"). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked "PUBLIC" or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated as
"Public Investor" (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
"PUBLIC" or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as "Public Investor" (or
such other similar term).
17.10.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Lender, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any

-#PageNum#-

--------------------------------------------------------------------------------




other amount payable under this Agreement is outstanding or unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or been
terminated.
17.11.    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct
(a) Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual
background checks for the Loan Parties' senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Group Expenses hereunder and be for the account of Borrower.
17.12.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
[Signature pages to follow.]






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


BORROWER:
PROS, INC., a Delaware corporation

By: /s/ Charles H. Murphy   
Name: Charles H. Murphy   
Title: Executive Vice President and Chief Financial Officer
 
 




-#PageNum#-

--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, as Administrative Agent, as
Lead Arranger and as Sole Book Runner
 
By: /s/ Gage Gilmore   
Name: Gage Gilmore   
Title: Vice President










Signature Page to Credit Agreement